Citation Nr: 0704938	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  06-33 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to non-service connected pension benefits, to 
include whether the appellant's income is excessive for the 
purpose of entitlement to payment of non-service connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from December 1967 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied monetary payment of non-service connected pension 
benefits due to excessive income.  This appeal also stems 
from a March 2006 rating action that denied service 
connection for bilateral hearing loss and tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's claim at this time would be 
premature.  In a statement received in December 2006, the 
veteran requested to appear at a personal hearing before a 
Veterans Law Judge at the local RO (Travel Board hearing).  
Under 
38 C.F.R. § 20.1304, the veteran and his representative are 
granted a period of 90 days to submit a request for a 
personal hearing following the mailing of notice to them that 
the appeal has been certified to the Board for appellate 
review.  The veteran's case was certified to the Board in 
November 2006.  Consequently, the veteran submitted a timely 
request to have a Travel Board hearing.

Therefore, to accord the veteran due process, he should be 
scheduled for an appropriate Board hearing. 38 C.F.R. §§ 
20.700, 20.1304 (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law. A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


